Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 02/01/2022 in which claims 1-8 are pending ready for examination.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a component sensor comprising a tube that allows a fluid to enter the tube and includes a tube side;
a substrate provided to the tube;
a first protrusion provided at one end part of the substrate;
a second protrusion provided at another end part of the substrate;
a light emitter that emits infrared light toward the first protrusion; and
a light receiver that receives the infrared light,
wherein the substrate has a first principal surface, a second principal surface opposite to the first principal surface and side surfaces positioned between the first and 
wherein the component sensor is configured such that the infrared light entering the substrate through the first protrusion experiences total reflection on the first principal surface and the second principal surface only inside the substrate and exits through the second protrusion to head for the light receiver, and the infrared light is partially absorbed at the first principal surface and the second principal surface,
wherein the tube side includes two through holes, and
wherein the substrate is inserted into the two through holes such that a central part of the substrate is located inside the tube, the one end part, the another end part of the substrate, the first protrusion and the second protrusion are located outside the tube.
The closest prior art, Miyatake (JP-57111423 A) discloses attenuated total reflection flow cell. Miyatake does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; such as, “the fluid is in touch with the first principal surface and the second principal surface.” Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-8 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Response to Arguments
Applicant’s argument, see amendments, filed 02/01/2022, with respect to claims 1-8 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-8 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886